IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MARTIN REED BROWN,                                        No. 70252
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,                                        FILED
                                    Respondent.
                                                                               JUN 0 3 2016



                                         ORDER DISMISSING APPEAL

                              This is an appeal from a judgment of conviction. Eighth
                  Judicial District Court, Clark County; William D. Kephart, Judge.
                              The notice of appeal was untimely filed. NRAP 4(b); NRS
                  34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                  fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352,
                  871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                  this appeal, and we
                              ORDER this appeal DISMISSED.




                                             Douglas
                                                       ".7%            J.




                  Cherry                /1                   Gibbons




SUPREME COURT
       OF
    NEVADA


W) 1947A    40.
                    cc: Hon. William D. Kephart, District Judge
                         Travis E. Shetler
                         Martin Reed Brown
                         Attorney GenerallCarson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


             et..
                                                      2
(0) 1947A